                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



DARGEELING LEONARD,                 :     CIVIL ACTION
                                    :     NO. 17-2023
         Plaintiff,                 :
                                    :
    v.                              :
                                    :
TJUH SYSTEM, THOMAS                 :
JEFFERSON UNIVERSITY                :
HOSPITALS, INC., and                :
TJU HOSPITALS, INC.,                :
                                    :
         Defendants.                :



                         M E M O R A N D U M


EDUARDO C. ROBRENO, J.                               August 13, 2019


         Plaintiff Dargeeling Leonard brings this case against

her former employers, TJUH System, Thomas Jefferson University

Hospitals, Inc., and TJU Hospitals, Inc. (collectively, “TJUH”),

alleging she was discriminated against because of her race and

age, retaliated against for complaining about the

discrimination, and subjected to a hostile work environment.

TJUH has moved for summary judgment on all claims.    Leonard has

failed either to make out a prima facie case or to show pretext.

The Court will grant TJUH’s motion for summary judgment as to

all counts.
I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY1

           Leonard was employed by TJUH in the Sleep Center as a

polysomnography technician for approximately eleven years before

she was terminated on April 11, 2016.         During that time, Leonard

was formally disciplined numerous times, including once for

failing to record certain data properly, which resulted in a

safety violation (incident on October 24, 2015, disciplinary

action on January 28, 2016), and once for failing to appear for

a scheduled shift (incident on December 29, 2015, action on

January 7, 2016).     Leonard was placed on a first Performance

Improvement Plan (“PIP”) in February 2014, which she

successfully completed.       An annual performance evaluation ending

in June 2015 noted a decline in her work quality, including

incorrect orders and inaccurate or missing documentation.

Leonard was placed on a second PIP in August 2015.            TJUH claims

that it terminated Leonard for failing to complete the second

PIP successfully.

           Leonard alleges that TJUH discriminated against her,

retaliated against her, and subjected her to a hostile work

environment.    In particular, Leonard alleges that other younger,

white employees were not held to the same performance standards,

as demonstrated by a March 2015 statistical analysis of the



1           The Court views the facts in the light most favorable to Leonard,
the non-movant.


                                      2
errors made by Sleep Center workers.      Leonard also alleges that

a comment made by her supervisor, Robert Tavella, about people

who are 55 years old shows that she was discriminated against on

the basis of her age.   She alleges that she was retaliated

against for reporting instances of discrimination, as shown by

her termination less than a year later.      Finally, she alleges a

hostile work environment based on the same conduct that supports

her other claims, and other incidents involving her co-workers,

including sabotage and being isolated by them.

         Leonard timely filed charges of race and age

discrimination and retaliation against TJUH with the Equal

Employment Opportunity Commission (“EEOC”) and The Pennsylvania

Human Relations Commission.    The EEOC issued Leonard a right-to-

sue letter on February 3, 2017.       Leonard timely filed her

complaint in this matter, bringing claims under Title VII of the

Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.), the Age

Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C.

§ 621 et seq.), and the Pennsylvania Human Relations Act (43 Pa.

Cons. Stat. § 951 et seq.).    With leave of the Court, Leonard

filed a Second Amended Complaint, which added the claim of

hostile work environment.     Pending before the Court is TJUH’s

motion for summary judgment on all claims.




                                  3
II.   LEGAL STANDARDS

      A.   Summary Judgment

           Summary judgment will be granted where there is no

genuine dispute as to any material fact and the moving party is

entitled to judgment as a matter of law.      Fed. R. Civ. P. 56(a).

A fact is “material” if it affects the outcome of a case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         A

dispute is “genuine” if a reasonable factfinder looking at the

evidence could decide in favor of the nonmoving party.       Id.    “A

motion for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine dispute of material fact.”    Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson, 477 U.S. at 247-48).

           The Court analyzes the record in the light most

favorable to the nonmoving party.    Pignataro v. Port Auth. of

N.Y. & N.J., 593 F.3d 265, 268 (3d Cir. 2010).      The moving party

carries the initial burden of demonstrating no genuine issue of

material fact.   Anderson, 477 U.S. at 250.      If this requirement

is met, the burden shifts to the nonmoving party who must “set

forth specific facts showing that there is a genuine issue” and

that the case should proceed to trial.     Id.




                                 4
    B.   Title VII and ADEA Claims at Summary Judgment

         A plaintiff who lacks direct evidence of race or age

discrimination may prevail under the three-part burden-shifting

framework established by McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-03 (1973).   See Burton v. Teleflex Inc., 707 F.3d

417, 425-27 (3d Cir. 2013).   The burden-shifting framework

concerns burdens of production. Id. The burden of persuasion,

however, remains with the plaintiff at all times. St. Mary’s

Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993).

         First, a plaintiff must establish a prima facie case

of discrimination or retaliation.    Burton, 707 F.3d at 426.   “To

establish a prima facie case at summary judgment, ‘the evidence

must be sufficient to convince a reasonable factfinder to find

all of the elements of [the] prima facie case.’”    Id.

(alteration in original) (quoting Duffy v. Paper Magic Grp., 265

F.3d 163, 167 (3d Cir. 2001)).   “If a plaintiff fails to raise a

genuine dispute of material fact as to any of the elements of

the prima facie case, she has not met her initial burden, and

summary judgment is properly granted for the defendant.”      Id.

(citing Geraci v. Moody–Tottrup, Int’l, Inc., 82 F.3d 578, 580

(3d Cir. 1996)).   A plaintiff “has established a prima facie

case when sufficient evidence is offered such that the court can

infer that if the employer’s actions remain unexplained, it is

more likely than not that such actions were based on


                                 5
impermissible reasons.”   EEOC v. Metal Serv. Co., 892 F.2d 341,

348 (3d Cir. 1990).

          If the plaintiff establishes a prima facie case, the

burden of production shifts to the defendant to proffer a

legitimate non-discriminatory reason for the adverse employment

action.   Burton, 707 F.3d at 426.   “This burden is ‘relatively

light’ and is satisfied if the employer provides evidence,

which, if true, would permit a conclusion that it took the

adverse employment action for a non-discriminatory reason.”     Id.

(quoting Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir.

2006)).

          If the defendant provides a legitimate non-

discriminatory reason, the burden of production then shifts back

to the plaintiff “to provide evidence from which a factfinder

could reasonably infer that the employer’s proffered

justification is merely a pretext for discrimination.”    Id.

(citing Fuentes v. Perskie, 32 F.3d 759, 764-65 (3d Cir. 1994)).

A plaintiff can show pretext by adducing “evidence, direct or

circumstantial, from which a factfinder could reasonably either

(1) disbelieve the employer’s articulated legitimate reasons; or

(2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the

employer’s action.”   Id. at 427 (citing Fuentes, 32 F.3d at

764).


                                 6
         To challenge an employer’s proffered reason and allow

a factfinder to disbelieve the defendant, the plaintiff must

produce evidence that shows “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the

employer's proffered legitimate reasons for its action that a

reasonable factfinder could rationally find them ‘unworthy of

credence.’”   Id. (quoting Fuentes, 32 F.3d at 765).

         To allow a factfinder to believe an invidious

discriminatory reason, the plaintiff must show that “(1) the

defendant previously discriminated against the plaintiff; (2)

the defendant discriminated against others within the

plaintiff’s protected class; or (3) the defendant has treated

similarly situated . . . individuals more favorably.”    Willis v.

UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 645 (3d Cir.

2015).

         If the plaintiff fails to make a showing of pretext,

summary judgment is awarded to the defendant.   Burton, 707 F.3d

at 426-27 (citing Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d

358, 364 (3d Cir. 2008)).

III. DISCUSSION

    A.   Time Bar on Actionable Incidents

         As a threshold matter, only adverse employment actions

that are timely under Title VII, ADEA, and the PHRA may be

considered.   In states where an agency may grant relief for


                                 7
federally prohibited employment discrimination, such as

Pennsylvania, a plaintiff must file claims with the EEOC within

300 days of the alleged unlawful employment practice.     42 U.S.C.

§ 2000e–5(e)(1); Watson v. Eastman Kodak Co., 235 F.3d 851, 854

(3d Cir. 2000); see also Koller v. Abington Mem’l Hosp., 728 F.

App’x 136, 138 n.1 (3d Cir. 2018) (non-precedential).

            “Discrete” discriminatory acts “must be raised within

the applicable limitations period or they will not support a

lawsuit.”   O’Connor v. City of Newark, 440 F.3d 125, 127 (3d

Cir. 2006).    Thus, Leonard is barred from challenging incidents

that happened before June 23, 2015 (300 days prior to Leonard’s

EEOC filing on April 18, 2016).

            As applied to Leonard’s claims, she may only challenge

the following incidents:    the second PIP (August 2015), the two

disciplinary actions in January 2016, and her termination in

April 2016.

    B.      Race Discrimination

            1.   Plaintiff has failed to establish a prima facie
            case

            A plaintiff can establish a prima facie case of race

discrimination under Title VII by showing:    (1) she is a member

of a protected class; (2) she was qualified for the position in

question; (3) she suffered an adverse employment action; and (4)

that adverse employment action gives rise to an inference of




                                  8
unlawful discrimination.   Jones v. Sch. Dist. of Phila., 198

F.3d 403, 410–11 (3d Cir. 1999).       Only the fourth element is

disputed by the parties.

         Leonard has failed to establish that any of the

adverse employment actions give rise to an inference of unlawful

discrimination.   Each adverse employment action was prompted by

Leonard’s conduct, be it failing to enter data correctly or

timely, failing to attend work for a scheduled shift, or failing

to pass a PIP.

         Leonard argues that similarly situated employees

outside of the protected class were treated more favorably.         A

plaintiff and another employee are similarly situated if they

“dealt with the same supervisor, were subject to the same

standards, and had engaged in similar conduct without such

differentiating or mitigating circumstances as would distinguish

their conduct or the employer’s treatment of them.”      Radue v.

Kimberly–Clark Corp., 219 F.3d 612, 617–18 (7th Cir. 2000)

(citing Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.

1992)) (overruled on other grounds by Ortiz v. Werner Enters.,

Inc., 834 F.3d 760 (7th Cir. 2016)); see also Johnson v. Kroger

Co., 319 F.3d 858, 867 (6th Cir. 2003) (“In the context of

personnel actions, the relevant factors for determining whether

employees are similarly situated often include the employees’

supervisors, the standards that the employees had to meet, and


                                   9
the employees’ conduct.” (citing Ercegovich v. Goodyear Tire &

Rubber Co., 154 F.3d 344, 352 (6th Cir. 1998))).    If similarly

situated employees are treated differently, a reasonable

factfinder can determine that an employer based his decision on

an impermissible consideration such as race.    See Tice v. Ctr.

Area Transp. Auth., 247 F.3d 506, 518 (3d Cir. 2001); Pivirotto

v. Innovative Sys., Inc., 191 F.3d 344, 353-54 (3d Cir. 1999).

          Leonard has failed to identify a similarly situated

employee of a different race who was treated more favorably in

any comparable disciplinary action.    Leonard argues that she was

given unfair performance targets and held to a higher standard,

as shown by being placed on the August 2015 PIP.    Leonard cites

only a March 2015 statistical analysis that was prepared by her

supervisor, Robert Tavella.    However, that analysis, which

consists of a pie chart showing a snapshot of the cumulative

number of errors over several weeks, cannot support Leonard’s

claims.   The pie chart contains no details as to which members

of the team made the errors.   Accordingly, the errors made

across any or all of the listed categories could have been by

one employee, a few employees, or all of the employees.    As

such, the pie chart cannot by itself show that another employee

was more favorably treated.    Moreover, the pie chart was shown

at a meeting in March 2015.    Leonard cites no record evidence




                                 10
that other employees were making errors at a rate comparable to

her by the time Leonard was placed on the August 2015 PIP.

          Leonard has not identified record evidence that raises

a genuine issue of fact that the standard set in the August 2015

PIP was not “more representative” of the errors Tavella

encountered “during the normal course of business operations,”

or of the work given back to Tavella for correction by his

supervisors.

          Finally, Leonard has also failed to show that other

employees who made comparable infractions were treated more

favorably.

          Under the circumstances of this case, the Court

concludes that Leonard has not met the prima facie burden, thus

Leonard’s claim of race discrimination fails.

          2.   Plaintiff has failed to show pretext

          Even assuming Leonard had made out a prima facie case,

Plaintiff’s race discrimination claim fails for lack of pretext.

TJUH has stated legitimate nondiscriminatory reasons for placing

Leonard on the August 2015 PIP (continuing data entry errors),

disciplining Leonard (serious data entry errors; unauthorized

absence), and terminating Leonard (failure to pass the PIP).

          Leonard did not respond to TJUH’s arguments about

pretext in support TJUH’s motion for summary judgment.    In any

event, Leonard’s only evidence appears to be based on the pie


                               11
chart.   But, as described above, the pie chart does not provide

specific information that would allow a reasonable factfinder to

either disbelieve the TJUH’s articulated reasons or believe that

Leonard’s race was more likely than not a motivating cause.

           Leonard has not shown weaknesses or inconsistencies

that would allow a reasonable factfinder to find TJUH’s

proffered reasons “unworthy of credence.”     On the contrary, the

record shows that Leonard continued to make data errors and

failed to make sustained improvements according to the PIP.

Moreover, Leonard was disciplined for an incident in October

2015 where she made errors in recording medication and vitals,

amounting to a safety violation.     Leonard had no explanation for

why this incident happened.   The record shows, and Leonard does

not dispute, that she could have been terminated for this

conduct.

           Similarly, Leonard has not shown that TJUH previously

discriminated against her or others within her protected class

or treated similarly situated workers outside her protected

class more favorably.

           Leonard’s race discrimination claim fails because,

under these circumstances, a reasonable factfinder could not

find that Leonard was adversely treated because of her race.




                                12
    C.   Age Discrimination

         1.   Plaintiff has failed to show direct evidence of
         age discrimination

         If an ADEA plaintiff presents “direct evidence” that

her age was “a substantial factor in the decision to fire [her],

the burden of persuasion on the issue of causation shifts, and

the employer must prove that it would have fired the plaintiff

even if it had not considered [her] age.”     Fakete v. Aetna,

Inc., 308 F.3d 335, 338 (3d Cir. 2002).    “‘Direct evidence’

means evidence sufficient to allow the jury to find that the

decision makers placed substantial negative reliance on [the

plaintiff’s age] in reaching their decision” to discipline or

terminate the plaintiff.    Id. (alteration in original)

(quotation marks omitted) (quoting Connors v. Chrysler Fin.

Corp., 160 F.3d 971, 976 (3d Cir. 1998)).

         Leonard has not adduced evidence that TJUH placed any

reliance on Leonard’s age when disciplining or terminating her.

         Leonard argues that a comment in late 2014 made by her

supervisor, Robert Tavella, is direct evidence.    Assuming

Leonard’s version of events to be accurate, at a staff meeting,

Tavella said that because Tavella’s father was now 55 years old,

he was considered old.     When another employee pointed out that

Leonard was also 55 years old, Tavella responded, “Yeah, old.”




                                  13
         Tavella’s comment cannot be relied upon to prevail on

her age discrimination claim.   Ezold v. Wolf, Block, Schorr &

Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992) (“Stray remarks by

non-decisionmakers or by decisionmakers unrelated to the

decision process are rarely given great weight, particularly if

they were made temporally remote from the date of decision.”).

The comment had nothing to do with Leonard’s job or prospects

for continued employment at TJUH, and no reasonable factfinder

could find otherwise.    Fakete, 308 F.3d at 339–40.    The comment

is at most merely a stray remark, part of random office banter,

or an innocuous conversational jab.    Id.

         Leonard also alleges that on March 27, 2015, Tavella

told Leonard that she was not “keeping up” and that he wished

she “would find someplace else to work.”     Leonard tries to link

these comments to the alleged “yeah, old” comment. These

comments, however, do not have anything to do with age, and it

would be too much of a stretch to find otherwise.      Leonard

cannot crowbar these comments into an age discrimination claim.

         2.   Plaintiff has failed to show pretext

         A plaintiff’s prima facie claim of age discrimination

requires showing that:   (1) the plaintiff is at least forty

years old; (2) the plaintiff suffered an adverse employment

decision; (3) the plaintiff was qualified for the position in

question; and (4) the plaintiff was ultimately replaced by


                                 14
another employee who was sufficiently younger so as to support

an inference of a discriminatory motive.       Burton, 707 F.3d at

426.    The plaintiff must prove by a preponderance of the

evidence that age was the “but-for” cause of the adverse

employment action.    Gross v. FBL Fin. Servs., Inc., 557 U.S.

167, 177-78 (2009).       Once again, only the fourth element of the

prima facie analysis is disputed by the parties.

            Even if the Court assumes Leonard has made a prima

facie case, her age discrimination claim fails for similar

reasons as her race discrimination claim.       The comments made by

Tavella do not show that he was an ageist supervisor.       Leonard

has failed to show that TJUH disciplined and terminated Leonard

because of her age.

       D.   Retaliation

            1.   Plaintiff has failed to establish a prima facie
            case

            In the absence of direct evidence, a claim for

retaliation is analyzed according to the familiar burden-

shifting framework.       Marra v. Phila. Hous. Auth., 497 F.3d 286,

300-01 (3d Cir. 2007).      To establish a prima facie case of

retaliation a plaintiff must establish that:       (1) she engaged in

a protected activity; (2) she suffered an adverse employment

action; and (3) there was a causal connection between the

protected activity and the adverse employment action.       Daniels




                                    15
v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015)

(citing Fogleman v. Mercy Hosp. Inc., 283 F.3d 561, 567–68

(3d Cir. 2002)).

          Protected activity includes a plaintiff’s good faith

protest at what she believes to be a “discriminatory practice.”

Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1085 (3d Cir.

1996).

          To prove the third element, a causal connection

between the protected activity and the adverse employment

action, a plaintiff must “must establish that his or her

protected activity was a but-for cause of the alleged adverse

action by the employer.”    Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 362 (2013).   A plaintiff must provide evidence

that the retaliation would not have occurred in the “absence of

the alleged wrongful action or actions of the employer.”       Id. at

360.   To determine whether there was a causal link between the

protected activity and an adverse employment action, the

evidence “must be considered with a careful eye to the specific

facts and circumstances encountered.”    Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 279 n.5 (3d Cir. 2000).

          Leonard alleges that she engaged in a protected

activity on May 4, 2015, by meeting with Zene Colt in Human

Resources to complain about Tavella’s remarks about keeping up

and finding somewhere else to work.     Leonard claims to have


                                 16
asked Colt “[I]s this religious?          Is this racial?    Is it age?

What’s the problem here?”

           TJUH disputes that Leonard said she was being

discriminated against.      Nevertheless, for the purposes of its

motion for summary judgment, TJUH argued that even if Leonard

did engage in protected activity, she has failed to prove a

causal connection between the adverse employment actions.             TJUH

argues her claim fails due to the lack of temporal proximity and

lack of a “pattern of antagonism.”

           Leonard blithely refers to the “same facts” in support

of her retaliation claim but only states that the termination

was the retaliatory conduct.        Leonard was terminated on April

11, 2016, eleven months after the alleged protected activity

took place.    Even assuming the August PIP was retaliatory, the

best Leonard could argue (but did not) was that three months had

elapsed.   Leonard appears to concede that the gap in time is too

great as to be suggestive of causal connection alone.2




2           In Clark County School District v. Breeden, 532 U.S. 268, 273
(2001), the Supreme Court explained that temporal proximity must be “very
close” in order for a plaintiff to establish a prima facie case based on
“mere temporal proximity” alone. The Supreme Court explained that a gap of
three or four months, by itself, was insufficient. Id. at 273-74 (citing
Richmond v. ONEOK, Inc., 120 F.3d 205, 209 (10th Cir. 1997) (three-month
period insufficient); Hughes v. Derwinski, 967 F.2d 1168, 1174–1175 (7th Cir.
1992) (four–month period insufficient)). Of course, Leonard’s argument
weakens as the gap increases, so the two disciplinary actions in January 2016
and her termination in April 2016 cannot, by themselves, meet the causal
connection requirement.


                                     17
          Leonard argues that other conduct during the

intervening period shows the causal connection.    However, as

with Leonard’s claims for race and age discrimination, the

record fails to support a prima facie case based on a “pattern

of antagonism.”

          As evidence of retaliatory intent, Leonard points to

an email between Zene Colt and Tavella regarding the

investigation into the data entry errors Leonard made in October

2015.   Notwithstanding Leonard’s characterization of the email,

Colt wrote that the matter was “a serious concern” that “could

have been a termination if not for the delay in the audit report

coming back.”     Colt then stated that “[t]his could serve as an

addendum to the PIP and ultimately could help to support

termination if Dee’s performance continues to be below

standards.”   Leonard argues that this email demonstrates animus

towards her and that TJUH was focused on terminating her.

However, no reasonable factfinder could interpret the email in

context as evidence of retaliation.     The investigation was into

serious data entry errors that concerned safety, which could

have resulted in termination.     Leonard’s performance prompted

the investigation, and Leonard does not argue that the findings

were incorrect.    Moreover, Leonard was not terminated for this

incident but for failing to pass the PIP.    Leonard’s performance

fell below an appropriate standard, and she failed to improve.


                                  18
           2.   Plaintiff has failed to show pretext

           Even assuming Leonard had made out a prima facie case,

Plaintiff’s retaliation claim fails for lack of pretext.      As

with the race and age discrimination claims, TJUH has stated

legitimate nondiscriminatory reasons for placing Leonard on the

August 2015 PIP, disciplining Leonard, and terminating Leonard.

TJUH argued in a fairly conclusory fashion that Leonard had no

evidence to support pretext.   Even with such a pithy argument,

Leonard did not respond to TJUH’s arguments about pretext.

           As with the race and age discrimination claims

discussed above, Leonard has failed to establish that TJUH

disciplined and terminated her in retaliation for protected

conduct.   Therefore, Leonard’s retaliation claim fails.

    E.     Hostile Work Environment

           1.   Leonard’s hostile work environment claim is
           untimely

           Before filing a lawsuit alleging discrimination,

retaliation, or hostile work environment, a plaintiff must

exhaust her administrative remedies by filing a timely

discrimination charge with the EEOC.   42 U.S.C. §§ 2000e–5(b),

(e)(1), (f)(1); Barzanty v. Verizon PA, Inc., 361 F. App’x 411,

413–14 (3d Cir. 2010) (non-precedential).   After the EEOC has

investigated the charge, the EEOC issues a right-to-sue letter

that allows the plaintiff to initiate a private action.

Barzanty, 361 F. App’x at 413 (citing Burgh v. Borough Council,

                                19
251 F.3d 465, 470 (3d Cir. 2001)).     “The ensuing suit is limited

to claims that are within the scope of the initial

administrative charge.”    Id. at 413-14 (citing Antol v. Perry,

82 F.3d 1291, 1296 (3d Cir. 1996)).

         “[T]he scope of the original charge should be

liberally construed” because a non-counseled individual who

drafts the charges is often “not well vested in the art of legal

description.”   EEOC v. Kronos Inc., 620 F.3d 287, 300 (3d Cir.

2010) (quoting Hicks v. ABT Assocs., Inc., 572 F.2d 960, 965 (3d

Cir. 1978)).

         “Under the continuing violation doctrine,

discriminatory acts that are not individually actionable may be

aggregated to make out a hostile work environment claim; such

acts ‘can occur at any time so long as they are linked in a

pattern of actions which continues into the applicable

limitations period.’”     Mandel v. M & Q Packaging Corp., 706 F.3d

157, 165 (3d Cir. 2013) (quoting O’Connor, 440 F.3d at 127).      “A

hostile work environment claim is composed of a series of

separate acts that collectively constitute one unlawful

employment practice and cannot be said to occur on any

particular day.”   Id. (quotation marks omitted) (quoting Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 115-17 (2002)).

“To allege a continuing violation, the plaintiff must show that

all acts which constitute the claim are part of the same


                                  20
unlawful employment practice and that at least one act falls

within the applicable limitations period.”    Id. at   165–66.

          When a plaintiff has not checked the “continuing

violation” box on the EEOC form, she may still be able to bring

a hostile work environment claim if, for example, she alleged

charges using words and phrases that are analogous to a claim of

“hostile work environment,” such as “abusive atmosphere.”

Barzanty, 361 F. App’x at 414.

          Here, Leonard failed to check the appropriate box when

filing her EEOC charge, but that fact does not necessarily

prevent her hostile work environment claim from proceeding here.

See id.   Instead, the Court must consider whether Leonard’s

allegations were sufficient to provide notice to TJUH of a

hostile work environment claim.    Id.

          Leonard did not use any words that are analogous to a

hostile work environment.   Leonard alleged four specific

incidents in support of the charges of race and age

discrimination and retaliation:    (1) in March 2015, Tavella

called her old and told her she was not keeping up; (2) in

August 2015, a colleague said that “some people just don’t fit”

in response to Leonard requesting to take classes; (3) in

December 2015, Tavella informed younger, white employees, but

not her, about changes to the scheduled shift; and (4) in April

2016, she was terminated.   Leonard also alleged that “Human


                                  21
Resources never investigated any complaints [she] made or

corrected any issues that occurred between [her] and [her] co-

workers, however, any complaints about [her] resulted in an

investigation.”   The incidents that have specificity are

isolated, different in nature, and not part of a discernable

pattern.    The other allegation lacks any detail--it is vague and

unclear as to conduct, timing, and frequency (if any) of the

investigations or lack of investigations.    Accordingly, this

claim fails because Leonard did not exhaust her administrative

remedies.

            2.   Plaintiff has failed to establish a prima facie
            case

            Even if the Court were to find that Leonard’s EEOC

charge adequately alleged a continuing violation to support a

hostile work environment claim, she fails to make a prima facie

case.

            To make out a prima facie case of hostile work

environment, and survive summary judgment, a plaintiff must

establish that: (1) she suffered intentional discrimination

because of her membership in a protected class; (2) the

discrimination was severe or pervasive; (3) the discrimination

detrimentally affected her; (4) the discrimination would have

detrimentally affected a reasonable person in like

circumstances; and (5) there is a basis for holding the employer



                                 22
vicariously liable.   Huston v. Procter & Gamble Paper Prods.

Corp., 568 F.3d 100, 104 (3d Cir. 2009); Abramson v. William

Paterson Coll. of N.J., 260 F.3d 265, 278–79 (3d Cir. 2001)

(“[I]f a plaintiff presents sufficient evidence to give rise to

an inference of discrimination by offering proof that her

workplace is permeated with discriminatory intimidation,

ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an

abusive working environment, and the conduct is based on one of

the categories protected under Title VII, a hostile work

environment claim will survive summary judgment.” (internal

quotation marks and citation omitted)); see also Morgan, 536

U.S. at 116 (quoting Harris v. Forklift Sys., 510 U.S. 17, 21

(1993)).

           The totality of the circumstances must be considered

to determine whether a work environment is hostile, including

“the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating, or a mere

offensive utterance; and whether it unreasonably interferes with

an employee’s work performance.”     Morgan, 536 U.S. at 116

(quoting Harris, 510 U.S. at 23).    Further, “no single factor is

required.”   Harris, 510 U.S. at 23.

           Under a continuing violation doctrine, acts that

occurred before the statutory period can be considered so long


                                23
as at least one act falls within the statute of limitations.

Mandel, 706 F.3d at 167.       Here, the scope is limited to the time

period from late 2014 to April 2016.         Leonard refers to

difficulty with her co-workers “in or around 2010 and 2011” and

then conduct beginning with the late 2014 “yeah, old” comment.3

The three-year gap between these events precludes consideration

of 2010/2011 conduct because it could not be found to be

continuous.    See, e.g., Selvato v. SEPTA, 658 F. App’x 52, 55

(3d Cir. 2016) (non-precedential) (“Given the lack of evidence

of harassing conduct between 2009 and August 2012, we conclude

that the District Court correctly ruled that this gap breaks the

continuity necessary to establish a continuous pattern of

unlawful action.”).

           The conduct at issue is limited to:          Tavella’s “yeah,

old comment” in late 2014; Tavella telling Leonard that she was

not keeping up with the work in March 2015; being placed on a

PIP in 2015; a colleague’s allegation that Leonard falsified

patient data in October 2015; Leonard’s claim she was not

informed about changes to the shift in December 2015;

disciplinary action for not showing up to work in December 2015;

two colleagues allegedly isolating Leonard in late 2015; one or



3           Leonard’s EEOC charge concerned conduct between late 2014 (the
“yeah, old” comment, seemingly misstated to have been made in March 2015) and
April 2016 (termination), while Leonard’s Second Amended Complaint referred
only to events in 2015 and onwards.


                                     24
more coworkers allegedly sabotaging her work at some unspecified

time or times in 2015; and being terminated for not passing the

PIP in 2016.

         As to the first part of the prima facie case analysis,

Leonard has failed to show that she suffered intentional

discrimination because of her membership in a protected class.

“Discourtesy or rudeness should not be confused with . . .

harassment” based on race or age.     Faragher v. City of Boca

Raton, 524 U.S. 775, 787 (1998).      When looking at the totality

of the circumstances, “simple teasing, offhand comments, and

isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the terms and conditions of

employment.”   Id. at 788.

         Leonard fails to show that any of the conduct she

challenges was discriminatory.     At most, the events are

“discourtesy or rudeness” and only “isolated incidents.”      The

allegation of sabotage is serious, but Leonard only bases the

allegation on suspicions--she merely alleges that “it could be

true” that one or more of her colleagues sabotaged her work.        To

the extent Leonard reported her concerns, she was unable to

substantiate anything.   Leonard’s claim for hostile work

environment fails because she cannot make out the first element

of a prima facie case.




                                 25
            Leonard has also failed to demonstrate the second

element of a prima facie case:    the discrimination was severe or

pervasive.   This is an objective standard based on “an

environment that a reasonable person would find hostile or

abusive.”    Harris, 510 U.S. at 21.   For instance, in

Tourtellotte v. Eli Lilly & Co., plaintiffs alleged that a

manager had commented that “he had not met an African American

individual until he went to college and that he majored in home

economics because he wanted to be around women,” and remarked

about “all the female Barbie dolls that are now in the

pharmaceutical industry.” 636 F. App’x 831, 835 (3d Cir. 2016)

(non-precedential).    The Third Circuit affirmed the district

court’s ruling that these were not so severe or pervasive as to

change the terms of the plaintiffs’ employment.     Id. at 847-48.

            Here, Leonard has alleged comments and acts by her

supervisor and coworkers which were infrequent.     Each instance

of conduct could, at most, be considered either offensive or

indicative of personal tensions, but none were physically

threatening or humiliating.    The Court must consider the

totality of the circumstances and not just individual incidents,

but even considering this infrequent conduct on aggregate does

not show a pattern that is either severe or pervasive.       Indeed,

Leonard was disciplined for failing to meet standards and attend

work, which she has not shown were improper disciplinary


                                 26
actions.   Taking those out of the matrix further diminishes the

totality of the circumstances.     As alleged, the workplace

situation would not unreasonably interfere with an employee’s

workplace performance.     Under the totality of these

circumstances, the Court concludes that Leonard has not met the

second part of the prima facie case by showing severity or

pervasiveness.     Leonard’s claim for hostile work environment

fails because she cannot make out the second element of a prima

facie case.

IV.   CONCLUSION

           For the reasons set forth above, the Court will grant

TJUH’s motion for summary judgment.

           An appropriate order follows.




                                  27
